Mr. Presiding Justice Waterman delivered the opinion of the Court. This was an action to recover for certain tinning, felting, slating, etc., done by appellee for appellant. The jury found for appellee, $89.55 more than the court was willing to render judgment for. This finding, appellant urges, proves that the jury were actuated by improper motives. We can not set aside this judgment merely because the court properly cut the verdict down. Juries are made up of men and liable to err. Error is not conclusive proof of want of good faith. We see no sufficient reason for setting aside the judgment and it is affirmed.